         Case 18-50152-rlj7 Doc 85 Filed 08/13/20                              Entered 08/13/20 13:26:05                    Page 1 of 3


 Fill in this information to identify your case:
 Debtor 1            Jonathan             Alan                   Adamcik
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         18-50152                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $435,667.00                     $0.00           Const. art. 16 §§ 50, 51, Texas
2791 BRITT DR, ARGYLE, TX 76226                                                   100% of fair market     Prop. Code §§ 41.001-.002
HOUSE AND LOT LOCATED AT 2791 BRITT                                               value, up to any
DR, ARGYLE, TX 76226                                                              applicable statutory
Line from Schedule A/B:                                                           limit

Brief description:                                         $12,350.00                     $0.00           Tex. Prop. Code §§ 42.001(a),
1962 CHEVROLET NOVA                                                               100% of fair market     42.002(a)(9)
                                                                                  value, up to any
Line from Schedule A/B:
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
           Case 18-50152-rlj7 Doc 85 Filed 08/13/20                      Entered 08/13/20 13:26:05                 Page 2 of 3



Debtor 1      Jonathan Alan Adamcik                                                  Case number (if known)   18-50152

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
SMITH AND WESSON 40 CAL                                                      100% of fair market    42.002(a)(7)
                                                                             value, up to any
Line from Schedule A/B:
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,100.00                $1,100.00          Tex. Prop. Code §§ 42.001(a),
WEARING APPAREL                                                              100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
WEDDING RINGS                                                                100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $21,441.52               $21,441.52          11 U.S.C. § 522(b)(3)(C)
401ICMA-RC 457B                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $9,000.00                $9,000.00          Tex. Prop. Code §§ 42.001(a),
Trans flusher $2500                                                          100% of fair market    42.002(a)(4)
Trans jacks 3 $3000                                                          value, up to any
Trans carts $900                                                             applicable statutory
Engine hoist $500                                                            limit
Port a cool $800
Snap on scanner $500
Craftsman air compressor $500
Line from Schedule A/B:




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
         Case 18-50152-rlj7 Doc 85 Filed 08/13/20                        Entered 08/13/20 13:26:05                  Page 3 of 3


 Fill in this information to identify your case:
 Debtor 1           Jonathan            Alan                 Adamcik
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        18-50152                                                                                 Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Jonathan Alan Adamcik                            X
        Jonathan Alan Adamcik, Debtor 1                        Signature of Debtor 2

        Date 08/10/2020                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
